Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

1.	Claims 1-10 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
2.	The rejected claims satisfy the categorical requirements of Step 1. Regarding Step 2A, under Step 2A, the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claims are directed to the abstract ideas of mental process and a method of organizing human activity.
5.	Let us begin by considering the requirements of each independent claim, and taking Claim 1 as exemplary.
The claim language recites a series of game rules for classifying in-game virtual objects and assigning parameters to each object. Because the claims recite rules, said claims also recite a method of organizing human activity in the performance of a game, and a series of mental processes as players can classify in-game virtual objects and assign parameters to said objects. These steps can be completed without the use of a computer. 

The second prong of Step 2A, ask whether the claims recite additional elements that would integrate the abstract idea into a practical application. Here, no such practical application exists. There is no improvement made to computer technology since the claims recite a game and not actual improvements to a technical game process or game device. Additionally, there is no practical application as there is no particular machine that is used to implement the claim language, but instead and as will be discussed below only a generic computer is used to perform the invention. Also, there is no transformation of the machine used in the application into a different state or thing. Lastly, the claims do not attempt to apply the abstract idea in a meaningful way beyond simply using the claimed machine. 
7.	Step 2B asks whether a claimed invention which fails Step 2A contains an inventive concepts, i.e. significantly more. Here, only a generic computer for performing the game is recited for performing the invention. The claims also state the use of a user interface however such is generic as all games include user interfaces for presenting content on a display. Thus, the claims lack teaching significantly more than generic computer components. The claim is directed to an abstract idea that lacks significantly more and thus is not patent eligible.
Response to Arguments
Applicant's arguments filed 11/09/2022 have been fully considered but they are not persuasive. Applicant argues that the Applicant’s invention is analogous to that discussed Example 37 of the MPEP provided set of examples on patent eligible subject matter. 
The opening paragraph of Example 37 establishes that the problem to be solved by invention is long standing within computer technology. The opening paragraph states “Traditionally, computer users are limited in the ways in which they can organize icons on their display. Additionally, computer users may have a large number of icons on their display, making it difficult to find the icons most used. The typically available ways to organize icons are alphabetically, by file size, and by file type. If a computer user wants a non-typical arrangement of icons, the user would need to manually manipulate the icons on their display. For example, traditional software does not automatically organize icons so that the most used icons are located near the “start” or “home” icon, where they can be easily accessed. Therefore, what is needed is a method that allows for such non-traditional arrangements to be performed automatically.” The paragraph states the traditional functions within a computer setting that the invention of Example 37 seeks to improve. 
Applicant’s Specification nor amendments state a traditional problem to be solved within computer-technology. Instead the Specification states “In such a case, there is room for improvement in handling the originally designated character such that it is not as disadvantageous to the user as possible, when the designation possible number has been decreased.” Another area of the Specification states “In the exemplary embodiment, a description will be given with an example in which an ability parameter (performance) of a designation character is improved as an example of the advantageous effect. In addition, as the special relationship level increases, the content of the advantageous effect (a value by which the ability parameter is improved) also increases. That is, by setting a predetermined fellow character as a designation character, it is possible to improve the performance of the fellow character more than usual and use the fellow character in the game. Furthermore, by continuously using this character, it is possible to grow the special relationship level and enhance the performance improvement effect. The processing according to the exemplary embodiment is mainly processing related to setting such a special relationship.” This improvement addresses game play and not a GUI. Thus, there is no practical application with respect to solving a problem long held in computer technology. 
Applicant states in their arguments “Accordingly, the claims, as a whole, integrate the alleged judicially excepted subject matter into a practical application because the additional elements recite a specific manner of automatically adjusting the images based on valid objects automatically changing to invalid objects due to the maximum valid number of designated objects being reduced.” However, such is entirely relative to the game Applicant created and not with respect to traditional problems in computer technology.
Therefore, the claims remain rejected.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD A RENWICK whose telephone number is (571)270-1913. The examiner can normally be reached Monday-Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD A. RENWICK
Primary Examiner
Art Unit 3714



/REGINALD A RENWICK/               Primary Examiner, Art Unit 3715